     Case 3:20-cr-00004-S Document 144 Filed 05/26/20                     Page 1 of 7 PageID 535



                             United States District Court
                                   NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION



    UNITED STATES OF AMERICA                        §
                                                    §
                       V.                           §     CRIMINAL ACTION NO. 3 :20-CR-004-S
                                                    §
    JONATHAN PINEDA-DIAZ (10)                       §

                            MEMORANDUM OPINION AND ORDER

        This Order addresses Defendant's Amended I Motion to Revoke Magistrate's Detention

Order (the "Amended Motion") [ECF No. 142]. For the following reasons, the Court DENIES

the Amended Motion.

                                      I.         BACKGROUND

        Defendant Jonathan Pineda-Diaz ("Defendant") was discovered as part of an investigation

into    "a   large-scale    narcotics      trafficking   conspiracy,"     which     involved     "supplying

methamphetamine [from Mexico] to the Dallas area and other areas ... across the United States."

Detention Hr'g Tr. 4:3-12, 5:2-10. During the investigation, the Government "obtain[ed] a series

of Title III intercepts for wire and electronic communications," and intercepted communication

from various individuals, including Defendant. Id. at 5 :2-6:9. In fact, Defendant is allegedly

recorded ordering two kilograms of methamphetamine, and was later observed consummating the

transaction. See id. at 8 :22-11 :9. On January 22, 2020, Defendant was arrested based on an

indictment charging him with Conspiracy to Possess with Intent to Distribute a Schedule II

Controlled Substance and with Possession of a Firearm in Furtherance of a Drug Trafficking

Crime. See Am. Mot. I.



1
 Due to the filing of the Amended Motion to Revoke the Detention Order, the Court finds as moot the Motion to
Revoke Magistrate's Detention Order [ECF No. 141].
  Case 3:20-cr-00004-S Document 144 Filed 05/26/20                   Page 2 of 7 PageID 536


       Defendant appeared for a detention hearing before the United States Magistrate Judge (the

"Magistrate Judge") on January 27, 2020, see ECF No. 75. In an order issued the same day as the

detention hearing, the Magistrate Judge ordered Defendant detained pending trial, finding that

Defendant failed to rebut the presumption that no condition will reasonably assure his appearance

or the safety of the community. See Order of Detention Pending Trial ("Order") 2. The Magistrate

Judge further found that, in the alternative, detention was warranted because the Government

proved by clear and convincing evidence that no condition or combination of conditions will

reasonably assure the safety of any other person and the community, and by preponderance of

evidence that no condition or combination of conditions will reasonably assure Defendant's

appearance as required. See id. In further support of her detention order, the Magistrate Judge

noted: the length of likely incarceration; Defendant's prior felonies; his participation in criminal

activities while on probation, parole, or supervision; history of violence or use of weapons; history

of alcohol or substance abuse; prior attempts to evade law enforcement; and prior violations of

probation, parole, or supervised release. See id. at 2-3.

       Defendant filed his initial Motion to Revoke the Detention Order on May 12, 2020, and

filed the Amended Motion on May 14, 2020, which is now ripe and before the Court.

                                     II.        ANALYSIS

                                           A.    Timeliness

       A defendant must seek review of a magistrate judge's detention order within fourteen days

as prescribed by FED. R. CRIM. P. 59(a), or the "right to review is waived, and review by the district

court following such a waiver is discretionary and not a matter of right." United States v. Walls,

Crim. No. 3:09-CR-249-D (09), 2010 WL 11452009, at *l (N.D. Tex. June 25, 2010) (citation

omitted). In the present case, the Magistrate Judge issued the detention order on January 27, 2020,

see Order 3, but Defendant did not seek review of the detention order until 106 days later~

                                                  2
     Case 3:20-cr-00004-S Document 144 Filed 05/26/20                           Page 3 of 7 PageID 537


May 12, 2020, see ECF No. 141. As Defendant did not file the Amended Motion within fourteen

days of the pretrial detention order, Defendant waived his right to have the detention order

reviewed by the Court. See Watts, 2010 WL 11452009, at* 1. Consequently, the Court denies the

Amended Motion.

                                          B.       Section 3142 Factors

           Even if Defendant timely sought review of the Magistrate Judge's Order, the Court would

still deny Defendant's Amended Motion. "When the district court acts on a motion to revoke or

amend a magistrate's pretrial detention order, the district com1 acts de nova and must make an

independent determination of the proper pretrial detention or conditions for release." United States

v. Rueben, 974 F.2d 580, 585-86 (5th Cir. 1992) (citation omitted). "[A] detention order may rest

on a determination that no condition or combination of conditions will reasonably assure either the

defendant's appearance or the safety of the community .... " United Stales v. Hare, 873 F.2d 796,

799 (5th Cir. 1989). In general, 2 the Government bears the burden of showing by a preponderance

of the evidence that the defendant is a flight risk, or "by clear and convincing evidence that 'no

condition or combination of conditions will reasonably assure ... the safety of any other person

or the community."' See United States v. Acosta-Leyva, 751 F. App'x 594,595 (5th Cir. 2019)

(quoting 18 U.S.C. § 3142(e)).

           In determining whether the defendant's appearance or the community's safety can be

reasonably assured, the district com1 must consider the following factors:



2
    In certain cases, "a rebuttab!e presumption arises that no condition or combination of conditions wi!l reasonably
assure the safety of any other person and the community." 18 U.S.C. § 3142. This rebuttable presumption shifts to
the defendant "only the burden of producing rebutting evidence, not the burden of persuasion," Hare, 873 F.2d at 798,
which the defendant meets by presenting "evidence tending to rebut the presumption," United States v, Fortna, 769
F.2d 243, 251 (5th Cir. 1985). Even if the defendant presents rebutting evidence, however, the presumption still
"remains in the case and is a factor to be considered." Id. The Court does not need to reach the issue of whether the
rebuttable presumption applies in the present case, because the Government met its burden of proving clear and
convincing evidence that pretrial detention is warranted even in its absence.

                                                          3
    Case 3:20-cr-00004-S Document 144 Filed 05/26/20                             Page 4 of 7 PageID 538


           (1) [T)he nature and circumstances of the offense charged, including whether the
           offense ... involve[d] a., . firearm ... ; (2) the weight of the evidence against the
           person; (3) the history and characteristics of the person .. , ; and (4) the nature and
           seriousness of the danger to any person or the community that would be posed by
           the person's release.

18 U.S.C. § 3 l 42(g). The court is not required to find that all four factors support pretrial detention

for the Court to order the defendant to be detained without bail. See Acosta-Leyva, 751 F. App'x

at 596. In this case, the Court finds that the Government met its burden of proving, by clear and

convincing evidence, that no condition or combination of conditions will reasonably assure the

safety of the community. Therefore, the Court affirms the Magistrate Judge's pretrial detention

order. 3

           First, "the nature and circumstances of the offense charged" in this case favor pretrial

detention because Defendant is charged with engaging in distribution of controlled substances,

See Rueben, 974 F.2d at 586 (citing Hare, 873 F.2d at 798); see also United States v. Morris, 608

F. App'x 299, 300 (5th Cir. 2015) ("[T]he record supports a finding of danger to the community

[because the Defendant] is charged with improperly distributing prescription drugs .... "). The

evidence at the hearing showed that Defendant: (1) purchased multiple kilograms of

methamphetamine, see Detention Hr'g Tr. 8:16-9:15, 15:16-16:24; (2) stored drugs in his home,

see id. at 14:21-15:12, 40:1-2; (3) spoke in coded language, see id. at 9:10-18, 27:11-28:8,


3
 The Court further denies the Motion insofar as it requests for the detention hearing to be reopened under 18 U.S.C.
§ 3142(1)(2). See Mot. 3, 6-8. Section 3142(1)(2) allows the Court to reopen a detention hearing if"the [Court] finds
that information exists that was not known to the rnovant at the time of the hearing and that has a material bearing on
the issue" of pretrial detention. A district court should deny a motion to reopen a detention hearing if the defendant
attempts to introduce evidence that was available to him or her at the initial hearing and "provid[es] no indication of
how the evidence was discovered or why it had been previously unavailable." United States v, Stanford, 341 F. App'x
979, 984 (5th Cir. 2009). In this case, Defendant failed to identify any new evidence he now intends to present, and
failed to explain why the witnesses he now wishes to call were unavailable at the detention hearing. See Am. Mot. 6.
Additionally, Defendant's generalized concerns about COVID-19, see id at 6-8, do "not address either prong of the
§ 3142(!) analysis," United States v. Munguia, No. 3: l 9-cr-191-B (03), 2020 WL 1471741, at *4 (N.D. Tex. Mar. 26,
2020) (denying motion to reopen detention hearing), and are insufficient to warrant reopening the detention hearing,
see Martin, 2020 WL 1274857, at *3. Regardless, the physician who allegedly authored the note attached to
Defendanes Amended Motion denies having ever written or signed it. See Resp. Ex. I (fm1her noting that the
purported physician's note incorrectly identifies the name of the clinic).

                                                          4
  Case 3:20-cr-00004-S Document 144 Filed 05/26/20                    Page 5 of 7 PageID 539


32:20-23; and (4) communicated directly with a source of supply in Mexico, see id. at 12: 16-13: 18.

As the record supports a finding that Defendant was involved in substantial drug trafficking, the

Court finds that Defendant poses a significant risk of harm to the community should he engage in

continued drug activity. See United States v. Hawkins, 617 F.2d 59, 61 (5th Cir. 1980) (affirming

pretrial detention where "the risk of continued drug activity by [the defendant] was so high that he

is a danger to the community").

       Furthermore, the Court finds that Defendant's history and characteristics support the

imposition of pretrial detention.    See 18 U.S.C. § 3142(g)(3)(A)-(B).       The record states that

Defendant: (1) has "both felony and misdemeanor convictions," which include prior attempts to

evade law enforcement and violent felonies, see Detention Hr' g Tr. 57: 10-21; (2) violated the

terms of his supervised release multiple times, see id. at 37:24-38:5, 54:20-22, 58:5-6; (3) had his

supervised release revoked in a separate action, see Judgment in a Criminal Case, United States v.

Pineda-Diaz, Case No. 3:17-CR-00396-B(l) (N,D. Tex, Sept. 28, 2017), ECF No, 16; (4) was

allegedly involved in purchasing kilogram-quantities ofmethamphetamine, see Detention Hr'g Tr.

8:16-9:15, 15:16-16:24; and (5) was allegedly involved in a conspiracy that resulted in a seizure

of five assault rifles, see id. at 7: 14-17, 31: 19-23, 37:3-7. Moreover, Defendant's apparent reliance

on a forged physician's note further supports a finding that he is a flight risk. See Resp. Ex. l; Cf

United States v. Nejj; Crim, A. No. 3:11-CR-0152-L, 2013 WL 30650, at *4 (N.D. Tex, Jan. 3,

2013) (concluding that the defendant is likely to flee based on his prior use of aliases and false

identification). Accordingly, the Court finds that Defendant's pattern of criminal conduct, drug

use, and prior failure to observe terms of supervised release weigh strongly in favor of pretrial

detention. See United States v. Gardner, Case No. 16-CR-20135, 2016 WL 2731189, at *3 (E.D.




                                                  5
    Case 3:20-cr-00004-S Document 144 Filed 05/26/20                               Page 6 of 7 PageID 540


Mich. May 11, 2016); Unired Sia/es v. Walls, NO. 1:07-CR-184(8), 2008 WL 11429581, at *4

(E.D. Tex. Apr. 4, 2008).

         Finally, the Court finds "the nature and seriousness of the danger" that the Defendant's

release would pose to "any person or the community" supports detaining Defendant without bail.

18 U.S.C. § 3142(g)(4). As noted above, Defendant engaged in substantial drug trafficking, failed

to comply with conditions of supervised release, had his supervised release revoked, and was

previously convicted for violent felonies. See Detention Hr' g Tr. 8: 16-9: 18, 12: 16-13: 18, 14:21-

16:24, 27:11-28:8, 32:20-23, 40:1-2, 57:10-21. These facts are sufficient to find, by clear and

convincing evidence, that Defendant is a dangerto the community. See Daniels, 2018 WL 620537,

at *5. Accordingly, the Court affirms the Magistrate Judge's order of pretrial detention and finds

that no condition or set of conditions could reasonably assure that Defendant would not be a threat

to the safety of the community ifreleased. 4

                                                C.       Due Process

         Furthermore, the Court finds that Defendant's Due Process objections to the Pretrial

Detention Order are without merit. See Am. Mo. 8-9. It is well-established that the procedures

set forth in the Bail Reform Act are constitutional. See, e.g., "[P]retrial detention under the Bail

Reform Act does not on its face violate the due-process clause of the Fifth Amendment." Unired

Stales v. Hare, 873 F.2d 796,800 (5th Cir. 1989) (citing Unired Sia/es v. Salerno, 481 U.S. 739,

742 (1987)). Moreover, Defendant has been detained for approximately four months, and he is set

for a jury trial on October 26, 2020. See ECF No. 140. Thus, pretrial detention is likely to last



4
  As "courts have found this factor to be of least importance in the detention determinationt United States v.
Akamnonu, No. 3:12-CR-054-L, 2012 WL 1466557, at *2 (N.D. Tex. Apr. 27, 2012) (citations omitted), and the Court
does not need to find all factors satisfied to impose pretrial detention, see Acos/a-Leyva, 751 F. App'x at 596, the
Court does not address the strength of the evidence against Defendant. Regardless, this factor does not weigh in
Defendanfs favor, as he was intercepted on the wires and observed and photographed conducting drug transactions,
see Detention Hr'g Tr. 9: 10-18, 12: 16-13: 18, 13:23-14:3, 19: 17-23, 21 :24-23:8, 27: 1 1-28:8, 32:20-23.

                                                            6
  Case 3:20-cr-00004-S Document 144 Filed 05/26/20                Page 7 of 7 PageID 541


less than twelve months, and "courts have routinely upheld longer pre-detentions in the face of

constitutional attacks." United States v. S!anford, 394 F. App'x 72, 75 (5th Cir. 2010) (emphasis

added) (collecting authorities). Finally, Defendant's generalized concerns about COVID-19-

which are also based on a potentially forged note from a physician, see Mot. 8; Resp. Ex. 1-are

insufficient to warrant release. See Uniled States v. Pres/on, No. 3: 19-CR-651-K, 2020 WL

1819889, at *4-5 (N.D. Tex. Apr. 11, 2020) (collecting authorities).

                                 III.       CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant's Amended Motion to Revoke

Detention Order.

       SO ORDERED.

       SIGNED May 26, 2020.



                                                    KAREN GREN SCHOLER
                                                    UNITED STATES DISTRICT JUDGE




                                                7
